Citation Nr: 1025567	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-05 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for status post-cervical 
spine surgery with radiculopathy.

2.  Entitlement to service connection for osteoarthritis, left 
shoulder.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for a left hip disorder.

6.  Entitlement to service connection for a right hip disorder.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a right knee disorder.

9.  Entitlement to service connection for bilateral foot 
disorders.
REPRESENTATION

Appellant represented by:	John L. Jernigan, III, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 
1982, and from September 26, 1983 to October 28, 1983.  He was a 
member of the Army National Guard of Alabama from November 1985 
to January 2003.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought on appeal.  

The Veteran testified before the undersigned Veterans Law Judge 
at a Video-Conference hearing in May 2010.

The issues of entitlement to service connection for (1) a left 
knee disorder, (2) a right knee disorder, and (3) bilateral foot 
disorders, are addressed in the REMAND portion of the decision 
below and are REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served on active duty from October 1979 to 
October 1982, and from September 26, 1983 to October 28, 1983.  

2.  During a May 28, 2010 video-conference hearing, prior to the 
promulgation of a decision in the appeal of the claim for service 
connection for status post cervical spine surgery with 
radiculopathy, on instructions from the Veteran his attorney 
withdrew from appellate status this appeal.

3.  During a May 28, 2010 video-conference hearing, prior to the 
promulgation of a decision in the appeal of the claim for service 
connection for osteoarthritis, left shoulder, on instructions 
from the Veteran his attorney withdrew from appellate status this 
appeal.

4.  During a May 28, 2010 video-conference hearing, prior to the 
promulgation of a decision in the appeal of the claim for service 
connection for a lumbar spine disorder, on instructions from the 
Veteran his attorney withdrew from appellate status this appeal.

5.  During a May 28, 2010 video-conference hearing, prior to the 
promulgation of a decision in the appeal of the claim for service 
connection for a right shoulder disorder, on instructions from 
the Veteran his attorney withdrew from appellate status this 
appeal.

6.  During a May 28, 2010 video-conference hearing, prior to the 
promulgation of a decision in the appeal of the claim for service 
connection for a left hip disorder, on instructions from the 
Veteran his attorney withdrew from appellate status this appeal.

7.  During a May 28, 2010 video-conference hearing, prior to the 
promulgation of a decision in the appeal of the claim for service 
connection for a right hip disorder, on instructions from the 
Veteran his attorney withdrew from appellate status this appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
appellant in the appeal of the claim for service connection for 
status post cervical spine surgery with radiculopathy have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by the 
appellant in the appeal of the claim for service connection for 
osteoarthritis, left shoulder have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

3.  The criteria for withdrawal of a Substantive Appeal by the 
appellant in the appeal of the claim for service connection for a 
lumbar spine disorder have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

4.  The criteria for withdrawal of a Substantive Appeal by the 
appellant in the appeal of the claim for service connection for a 
right shoulder disorder have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

5.  The criteria for withdrawal of a Substantive Appeal by the 
appellant in the appeal of the claim for service connection for a 
left hip disorder have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

6.  The criteria for withdrawal of a Substantive Appeal by the 
appellant in the appeal of the claim for service connection for a 
right hip disorder have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

The Veteran testified regarding the claims on appeal at a Video-
Conference hearing in May 2010 before the undersigned Veterans 
Law Judge.  On that occasion, on instructions of the Veteran, the 
Veteran's at6torney withdrew from appellate status the issues of 
entitlement to service connection for (1) status post cervical 
spine surgery with radiculopathy, (2) osteoarthritis, left 
shoulder, (3) a lumbar spine disorder, (4) a right shoulder 
disorder, (5) a left hip disorder, and (6) a right hip disorder.  

Therefore, no allegations of errors of fact or law remain for 
appellate consideration on this appeal regarding those six 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal, and the appeal is dismissed, with respect to 
the issues of entitlement to service connection for (1) status 
post cervical spine surgery with radiculopathy, (2) 
osteoarthritis, left shoulder, (3) a lumbar spine disorder, (4) a 
right shoulder disorder, (5) a left hip disorder, and (6) a right 
hip disorder.  38 C.F.R. § 20.204(c) (2009).


ORDER

The appeal of service connection for status post cervical spine 
surgery with radiculopathy is dismissed.

The appeal of service connection for osteoarthritis, left 
shoulder is dismissed.

The appeal of service connection for a lumbar spine disorder is 
dismissed.

The appeal of service connection for a right shoulder disorder is 
dismissed.

The appeal of service connection for a left hip disorder is 
dismissed.

The appeal of service connection for a right hip disorder is 
dismissed.


REMAND

In reference the Veteran's claims seeking entitlement to service 
connection for bilateral knee and foot disorder, a remand is 
necessary for the following reasons. 

In June 2004, the Veteran filed an application for compensation, 
in which he claimed entitlement to service connection for 
disabilities of the left and right feet, and of the left and 
right knees.  

In the July 2005 rating decision, which the Veteran appealed to 
the Board, the RO addressed these issues as claims for service 
connection for (1) chondromalacia patella, right knee, (2) 
chondromalacia patella, left knee, and (3) bilateral 
metatarsalgia; denying all three.  The RO apparently specified 
these specific disorders of the knees and feet based on diagnoses 
recorded in service.

After the Veteran filed his notice of disagreement initiating an 
appeal from the July 2005 rating decision, the RO arranged for an 
examination of the Veteran's claimed disabilities of the left and 
right feet, and of the left and right knees.  In the request for 
examination-later conducted in December 2006-the RO requested 
that the examiner provide an opinion as to whether the Veteran 
currently had chondromalacia patella or metatarsalgia related to 
military service.

The RO's request did not, however, ask that the examiner address 
whether any diagnosed bilateral foot or knee conditions were 
likely related to any bilateral foot condition found and treated 
in service.  Notably, a decision of the United States Court of 
Appeals for Veterans Claims (Court) in 2009 impacts on the logic 
of the RO's articulation of the Veteran's claimed bilateral knee 
and bilateral foot disabilities on appeal.  Under Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim for 
a specific psychiatric disability encompasses a claim in general 
for any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Similarly, as the Veteran's claim was for service 
connection for disabilities of the right and left knees and of 
the right and left feet, his claims should encompass claims in 
general for service connection for any bilateral knee and 
bilateral feet symptomatology; and cannot be limited to a 
specific diagnosis made years before in service, which may be 
related to current conditions of the knees and/or feet in ways 
unknown to the Veteran.  

In the report of the December 2006 VA examination of the knees, 
the nurse practitioner who examined the Veteran diagnosed (1) 
patellofemoral syndrome of the knees bilaterally; and (2) 
arthritis of the knees bilaterally, no discrete evidence of 
chondromalacia.  That examiner opined that the Veteran did not 
have any discrete evidence of chondromalacia, but rather 
arthritis of the knees bilaterally.  On that basis, and in 
response to the RO's opinion query, the examiner opined that it 
was "less likely as not" that the Veteran's claim of 
chondromalacia was service related.  In other words, since there 
was no discrete evidence of chondromalacia, it was unlikely that 
any claimed chondromalacia could be related to service.  

In the report of the December 2006 VA examination of the feet, 
the examiner diagnosed (1) plantar fasciitis, (2) Achilles 
tendonitis without malalignment of the Achilles tendon or flat 
foot condition, and (3) mild hallux valgus of the right, with 15 
degrees angulation, and of the left, with 10 degrees angulation.  

The examiner further made a finding that the Veteran did not have 
metatarsalgia; and that the Veteran had pain of the Achilles 
tendon bilaterally and of the plantar area, and tenderness of the 
digits one and two on the dorsum and plantar aspects on 
examination.  The examiner defined metatarsalgia as pain that 
emanates from the heads of the metatarsal bones and worsens with 
weight bearing or palpation.  The examiner opined that the 
Veteran's clinical symptoms were consistent with plantar 
fasciitis and Achilles tendonitis, but no metatarsalgia pain. 

The examiner concluded with an opinion that the Veteran did not 
have bilateral metatarsalgia on examination; but did have plantar 
fasciitis and Achilles tendonitis.  Further, the examiner opined 
essentially that due to there being no current diagnosis of 
bilateral metatarsalgia, it was not related to service.   

In short, the examiner from the December 2006 feet examination 
and knee examination opined that the Veteran did not have any 
discrete chondromalacia (knees) or metatarsalgia (feet).  
However, the examiner did not provide an opinion as to whether 
there was an etiological link between any bilateral foot or 
bilateral knee symptoms treated in service, and any of the 
current bilateral knee or bilateral foot conditions diagnosed at 
the December 2006 VA examinations.   

The examiner provided no opinion as to whether there was a link 
between a bilateral knee condition treated in service, and the 
currently diagnosed (1) patellofemoral syndrome of the knees 
bilaterally; and/or (2) arthritis of the knees bilaterally.  
Similarly, the examiner provided no opinion as to whether there 
was a link between a bilateral foot condition treated in service, 
and the currently diagnosed (1) plantar fasciitis, (2) Achilles 
tendonitis without malalignment of the Achilles tendon or flat 
foot condition, and/or (3) mild hallux valgus of the right 15 
degree angulation and of the left 10 degree angulation.  

Review of the service treatment records during the Veteran's 
first period of service, shows treatment for bilateral knee 
complaints diagnosed as chondromalacia, patellae, moderate, 
aggravated during service; and shows a number of records of 
treatment of the feet with various different findings referable 
to bilateral foot symptoms.  A clinical record dated in June 1980 
contains findings including of mild hammering of the third toe of 
both feet and nontender corn over distal interphalangeal joint of 
the right 5th toe; and bilateral foot pain located under the 
first, second, and third metatarsal heads of the left foot and 
under the first and second metatarsal heads of the right foot.  
That report concludes with a diagnosis of metatarsalgia, 
bilateral, mild, service connected.

According to Dorland's Illustrated Medical Dictionary, 
chondromalacia, in generally, means a softening of the articular 
cartilage, most frequently in the patella; and chondromalacia 
patellae, means pain and crepitus over the anterior aspect of the 
knee, with softening of the cartilage on the articular surface of 
the patella, and in later stages, effusion.  See Dorland's 
Illustrated Medical Dictionary 358 (31st ed. 2007).  An opinion 
is needed as to the likelihood that any currently diagnosed knee 
disorder is related to the conditions of the knees treated in 
service.

According to Dorland's Illustrated Medical Dictionary, 
metatarsalgia merely means that there is pain and tenderness in 
the metatarsal region.  See Dorland's Illustrated Medical 
Dictionary 1162 (31st ed. 2007).  An opinion is needed as to the 
likelihood that any currently diagnosed foot disorder is related 
to conditions of the feet treated in service, including of 
metatarsalgia, hammering (i.e. hammertoe), and corns.

Based on the foregoing, the Board is remanding the claim to the 
RO to arrange for examinations of the Veteran's knees and feet.  
The examiner should provide an opinion as to the likelihood that 
any diagnosed (1) left knee disorder, (2) right knee disorder, or 
(3) bilateral foot disorder, began or was permanently worsened 
during active service, and/or was the result of an inservice 
injury or disease; or may be presumed to be related to service 
pursuant to pertinent regulatory criteria, as outlined in the 
order below.  38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2009).

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a specialist 
when indicated, conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes into 
account the records of prior medical treatment.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he 
provide information as to the dates of any 
treatment received for any knee or foot 
complaints.

Request the Veteran to furnish signed 
authorizations for the release to the VA of 
private medical records in connection with 
each non-VA source he identifies.  All 
records obtained should be added to the 
claims folder.  In part, specifically request 
all medical records of treatment since the 
last records on file, dated in April 2007 
(private non-psychiatric treatment records).

If requests for any private treatment records 
are not successful, inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claim.  
38 C.F.R 
§ 3.159 (2009).

2.  Thereafter, schedule the Veteran for VA 
examination of his claimed (1) left knee 
disorder, (2) right knee disorder, and (3) 
bilateral foot disorder, by an appropriate 
specialist medical doctor to determine the 
nature and etiology of the claimed (1) left 
knee disorder, (2) right knee disorder, and 
(3) bilateral foot disorder.
 
All studies deemed appropriate in the medical 
opinion of the examiner should be performed, 
and all findings should be set forth in 
detail.  The claims file should be made 
available to the examiner, who should review 
the entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  

The rationale for any opinion expressed 
should be included in the examination report.  
If the examiner determines that it is not 
feasible to respond to any of the inquiries 
below, the examiner should explain why it is 
not feasible to respond.

The examiner should review the evidence and 
examine the Veteran performing all necessary 
studies.  The examiner should elicit from the 
Veteran a narrative of his history of 
relevant symptoms during and since his period 
of active service.

For any diagnosed (1) left knee disorder, (2) 
right knee disorder, and/or (3) bilateral 
foot disorders, the examiner should provide a 
medical opinion as to whether there is a 
probability of 50 percent or greater (is at 
least as likely as not) that such disability 
began or was permanently worsened during 
active service, and/or was the result of an 
inservice injury or disease; or in the case 
of arthritis, manifested itself to a 
compensable degree within a year following 
separation from active duty; or otherwise is 
shown to be etiologically related to service.

The examiner should comment on the 
evidentiary basis for any etiological opinion 
relating any current knee or foot disability 
to service.  The examiner should specifically 
comment on service treatment records showing 
treatment of the knees and feet in service.  

3.  After the requested examination has been 
completed, the examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, it should be returned to the 
examiner.

4.  Following any additional development 
deemed appropriate, the AOJ should 
readjudicate the claims for service 
connection for (1) left knee disorder, (2) 
right knee disorder, and (3) bilateral foot 
disorders.  If a benefit sought is not 
granted, issue the Veteran and his 
representative a supplemental statement of 
the case on that claim.  Allow an appropriate 
period of time for the Veteran and his 
attorney to respond.  Thereafter, return the 
case to the Board for further appellate 
consideration.

The Veteran is advised that failure to cooperate by reporting for 
examination, without good cause, may have adverse consequences on 
his claim. 38 C.F.R. 
§ 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


